




NEUSTAR, INC.
DEFERRED COMPENSATION PLAN
 
 
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






NeuStar, Inc. Deferred Compensation Plan
 
 
 
 
 
 
 
 
ARTICLE I
  
Establishment and Purpose
  
 
1


  
 
ARTICLE II
  
Definitions
  
 
1


  
 
ARTICLE III
  
Eligibility and Participation
  
 
5


  
 
ARTICLE IV
  
Deferrals
  
 
5


  
 
ARTICLE V
  
Company Contributions
  
 
7


  
 
ARTICLE VI
  
Benefits
  
 
7


  
 
ARTICLE VII
  
Modifications to Payment Schedules
  
 
9


  
 
ARTICLE VIII
  
Valuation of Account Balances; Investments
  
 
10


  
 
ARTICLE IX
  
Administration
  
 
11


  
 
ARTICLE X
  
Amendment and Termination
  
 
12


  
 
ARTICLE XI
  
Informal Funding
  
 
12


  
 
ARTICLE XII
  
Claims
  
 
12


  
 
ARTICLE XIII
  
General Provisions
  
 
15


  






--------------------------------------------------------------------------------




ARTICLE I
Establishment and Purpose
NeuStar, Inc. (the “Company”) hereby amends and restates the NeuStar, Inc.
Deferred Compensation Plan (the “Plan”), effective September 12, 2014.
The purpose of the Plan is to attract and retain key employees and Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary and bonus or Director fees, as applicable. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.
The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Company shall be solely responsible for payment of
the benefits of its employees and their beneficiaries. The Plan is unfunded for
federal tax purposes and is intended to be an unfunded arrangement for eligible
employees who are part of a select group of management or highly compensated
employees of the Company within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. Any amounts set aside to defray the liabilities assumed by
the Company will remain the general assets of the Company and shall remain
subject to the claims of the Company’s creditors until such amounts are
distributed to the Participants.
ARTICLE II
Definitions
 
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. Reference to an Account means
any such Account established by the Committee, as the context requires. Accounts
are intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.

 
2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.

 
2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).

 
2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

 
2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.




1



--------------------------------------------------------------------------------




2.6
Change in Control. Except as otherwise provided elsewhere in the Plan, Change in
Control means any of the following events: (i) the consummation of any merger or
consolidation of the Company in which the Company is not the continuing or
surviving corporation, or pursuant to which shares of the Company’s Common Stock
are converted into cash, securities or other property, if following such merger
or consolidation the holders of the Company’s outstanding voting securities
immediately prior to such merger or consolidation do not own a majority of the
outstanding voting securities of the surviving corporation in approximately the
same proportion as before such merger or consolidation; (ii) individuals who
constitute the Board of Directors of the Company at the beginning of any
24-month period (“Incumbent Directors”) ceasing for any reason during such
24-month period to constitute at least a majority of the Board, provided that
any person becoming a director during any such 24-month period whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement for the Company in which such person is named as a
nominee for director, without objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be an Incumbent Director; (iii) the consummation of any sale, lease,
exchange or other transfer in one transaction or a series of related
transactions of all or substantially all of the Company’s assets, other than a
transfer of the Company’s assets to a majority-owned subsidiary of the Company
or any other entity the majority of whose voting power is held by the
shareholders of the Company in approximately the same proportion as before such
transaction; (iv) the approval by the holders of the Common Stock of any plan or
proposal for the liquidation or dissolution of the Company; or (v) the
acquisition by a person, within the meaning of Section 3(a)(9) or
Section 13(d)(3) (as in effect on the date of adoption of the Plan) of the
Securities Exchange Act of 1934, of a majority or more of the Company’s
outstanding voting securities (whether directly or indirectly, beneficially or
of record), other than a person who held such majority on the date of adoption
of the Plan. Ownership of voting securities shall take into account and shall
include ownership as determined by applying Rule 13d-3(d)(1)(i) (as in effect on
the date of adoption of the Plan) pursuant to the Securities Exchange Act of
1934.

 
2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.

 
2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 
2.9
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

 
2.10
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.
If no designation is made, the Chief Executive Officer of the Company or his or
her delegate shall have and exercise the powers of the Committee.

 
2.11
Company. Company means NeuStar, Inc.

 
2.12
Company Contribution. Company Contribution means a credit by the Company to a
Participant’s Account(s) in accordance with the provisions of Article V of the
Plan. Company Contributions are credited at the sole discretion of the Company,
and the fact that a Company Contribution is credited in one year shall not
obligate the Company to continue to make such Company Contribution in subsequent
years. Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 
2.13
Compensation. Compensation means a Participant’s annual base salary, bonus,
earned commissions and Director fees, to the extent approved by the Committee as
Compensation that may be deferred under this Plan. Compensation shall not
include any compensation that has been previously deferred under this Plan or
any other arrangement subject to Code Section 409A.

 

2



--------------------------------------------------------------------------------




2.14
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies (i) the amount of
each component of Compensation that the Participant has elected to defer to the
Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. The Committee may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 75% of their base salary, up to 90% of their bonus (composed of
Performance-Based Compensation and Fiscal Year Compensation), and up to 100% of
Director fees for a Plan Year, provided that in no event may a Deferral be such
that the Participant will not have enough currently-paid Compensation to cover
all required withholding and salary deductions. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 8.4.

 
2.15
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan.

 
2.16
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.

 
2.17
Director. Director means a non-employee member of the Board of Directors of the
Company.

 
2.18
Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.

 
2.19
Disabled. Disabled means that a Participant is, by reason of any
medically-determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Participant’s
employer. The Committee shall determine whether a Participant is Disabled in
accordance with Code Section 409A provided, however, that a Participant shall be
deemed to be Disabled if determined to be totally disabled by the Social
Security Administration or the Railroad Retirement Board.

 
2.20
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.

 
2.21
Effective Date. Effective Date means May 16, 2011.

 
2.22
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined by the
Committee from time to time in its sole discretion.

 
2.23
Employee. Employee means an employee of the Company.

 
2.24
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 
2.25
Fiscal Year Compensation. Fiscal Year Compensation means a cash bonus earned
during one fiscal year of the Company, all of which is paid concurrently with
Performance-Based Compensation after the last day of such fiscal year.

 
2.26
Participant. Participant means an Eligible Employee or a Director who has been
designated by the Committee as eligible to defer Compensation under the Plan
under Section 3.1 and has been notified of such eligibility, and any other
person with an Account Balance greater than zero, regardless of whether such
individual continues to be an Eligible Employee or a Director. A Participant’s
continued participation in the Plan shall be governed by Section 3.2 of the
Plan.

 
2.27
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.


3



--------------------------------------------------------------------------------




 
 
2.28
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 
2.29
Plan. Generally, the term Plan means the “NeuStar, Inc. Deferred Compensation
Plan” as documented herein and as may be amended from time to time hereafter.

 
2.30
Plan Year. Plan Year means January 1 through December 31.

 
2.31
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals shall be allocated to a Retirement/Termination Account on
behalf of the Participant. All Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.

 
2.32
Separation from Service. An Employee or Director incurs a Separation from
Service for purposes of the Plan upon incurring a “separation from service”
within the meaning of Code Section 409A.

 
2.33
Specified Date Account. A Specified Date Account means an Account established by
the Committee to record the amounts payable at a future date as specified in the
Compensation Deferral Agreement. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.

 
2.34
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).

 
2.35
Specified Employee. Specified Employee means an Employee who, as of the date of
his or her Separation from Service, is a “key employee” of the Company. An
Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

 
 
2.36
Specified Employee Identification Date. Specified Employee Identification Date
means December 31.

 
2.37
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date.

 
2.38
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.

 
2.39
Unforeseeable Emergency. An Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

 

4



--------------------------------------------------------------------------------




2.40
Valuation Date. Valuation Date shall mean each Business Day, or as otherwise
determined by the Committee.

ARTICLE III
Eligibility and Participation
 
3.1
Eligibility and Participation. An Eligible Employee or a Director becomes a
Participant upon being designated by the Committee as eligible to defer
Compensation under the Plan and being notified of such eligibility.

 
3.2
Duration. A Participant shall be eligible to defer Compensation and/or receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
incurred a Separation from Service may not defer Compensation under the Plan but
may otherwise exercise all of the rights of a Participant under the Plan with
respect to his or her Account(s). On and after a Separation from Service, a
Participant shall remain a Participant as long as his or her Account Balance is
greater than zero and during such time may continue to make allocation elections
as provided in Section 8.4. An individual shall cease being a Participant in the
Plan when all benefits under the Plan to which he or she is entitled have been
paid.

 
ARTICLE IV
Deferrals
 
4.1
Deferral Elections, Generally.

 
 
(a)
A Participant may elect to defer Compensation by submitting a Compensation
Deferral Agreement during the enrollment periods established by the Committee
and in the manner specified by the Committee, but in any event, in accordance
with Section 4.2. A Compensation Deferral Agreement that is not timely filed
with respect to a service period or component of Compensation shall be
considered void and shall have no effect with respect to such service period or
Compensation. The Committee may modify any Compensation Deferral Agreement prior
to the date the election becomes irrevocable under the rules of Section 4.2.

 
 
(b)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 
4.2
Timing Requirements for Compensation Deferral Agreements.

 
 
(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee or a Director becomes eligible to participate in the Plan, he or she
has up to 30 days following his or her initial eligibility to submit a
Compensation Deferral Agreement with respect to Compensation to be earned during
such year. The Compensation Deferral Agreement described in this paragraph
becomes irrevocable upon the end of such 30-day period or on such earlier date
as specified in the Compensation Deferral Agreement. The determination of
whether an Eligible Employee or a Director may file a Compensation Deferral
Agreement under this paragraph shall be determined in accordance with the rules
of Code Section 409A, including the provisions of Treas. Reg.
Section 1.409A-2(a)(7).

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.
 
 
(b)
Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.


5



--------------------------------------------------------------------------------




 
 
(c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:

 
 
(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

 
 
(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.
 
 
(d)
Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation by
filing a Compensation Deferral Agreement prior to the first day of the fiscal
year in which such Fiscal Year Compensation is earned. The Compensation Deferral
Agreement described in this paragraph becomes irrevocable on the first day of
the fiscal year to which it applies.

 
 
(e)
“Evergreen” Deferral Elections. Compensation Deferral Agreements will continue
in effect for each subsequent year or performance period. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

 
4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

 
4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

 
4.5
Vesting. Participant Deferrals shall be 100% vested at all times.

 
4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Company’s
qualified 401(k) plan, through the end of the Plan Year in which the six-month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the impairment (as defined in this paragraph).


6



--------------------------------------------------------------------------------




ARTICLE V
Company Contributions
 
5.1
Discretionary Company Contributions. The Company may, from time to time in its
sole and absolute discretion, credit Company Contributions to a Participant’s
Retirement/Termination Account in an amount between 0% and 6%, as determined by
the Company from time to time. For any Plan Year, such Company Contributions
shall be the product of (a) the Company Contribution percentage, times (b) the
Participant’s Eligible Compensation for such Plan Year. For purposes of the
preceding sentence, Eligible Compensation means the remainder of (i) the amount
of the Participant’s annual Compensation that does not exceed the applicable
limit under Code Section 401(a)(17) for the Plan Year, minus (ii) the
Participant’s annual Compensation after being reduced by the annual Deferral
amount.

 
5.2
Vesting. Company Contributions and the Earnings thereon shall vest in accordance
with the vesting schedule(s) established by the Committee at the time that the
Company Contribution is made. If no schedule is established at such time,
Company Contributions and the Earnings thereon shall vest 33-1/3% after one Year
of Service, 66-2/3% after two Years of Service, and 100% after three Years of
Service. For purposes of the preceding sentence, a Year of Service means each
calendar year in which the Participant is credited with at least 1,000 hours of
service with the Company. All vesting terms shall have the same meaning as in
the NeuStar Employee Savings Trust as in effect at the time that the Company
Contribution is made. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.

 
 
ARTICLE VI
Benefits
 
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:

 
 
(a)
Termination Benefit. Upon the Participant’s Separation from Service for reasons
other than death or Disability, the Termination Benefit shall be equal to the
vested portion of the Retirement/Termination Account and (i) if the
Retirement/Termination Account is payable in a lump sum, the unpaid vested
balances of any Specified Date Accounts, or (ii) if the Retirement/Termination
Account is payable in installments, the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Termination
Benefit shall be based on the value of such vested Account(s) as of the end of
the month in which Separation from Service occurs. Payment of the Termination
Benefit will be made or begin as soon as administratively feasible in the month
following the month in which Separation from Service occurs; provided, however,
that with respect to a Participant who is a Specified Employee as of the date
such Participant incurs a Separation from Service, payment will be made or begin
as soon as administratively feasible in the seventh month following the month in
which such Separation from Service occurs, and the Termination Benefit shall be
based on the value of the Participant’s vested Account(s) as of the end of the
month prior to payment. If the Termination Benefit is to be paid in the form of
installments, any subsequent installment payments to a Specified Employee will
be paid on the anniversary of the date the initial installment was made.

 
 
(b)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that vested Account as of the end of the month designated by the Participant at
the time the Account was established. Payment of the Specified Date Benefit will
be made or begin as soon as administratively feasible in the month following the
designated month.

 
 
(c)
Disability Benefit. Upon becoming Disabled, a Participant shall be entitled to a
Disability Benefit. The Disability Benefit shall be equal to the vested portion
of the Retirement/Termination Account and (i) if the Retirement/Termination
Account is payable in a lump sum, the unpaid vested balances of any Specified
Date Accounts, or (ii) if the Retirement/Termination Account is payable in
installments, the vested portion of any Specified Date Accounts with respect to
which payments have not yet commenced. The Disability Benefit shall be based on
the value of the vested Accounts as of the last day of the month in which
Disability occurs and will be paid as soon as administratively feasible in the
following month.

 
 

7



--------------------------------------------------------------------------------




 
(d)
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Retirement/Termination Account and (i) if
the Retirement/Termination Account is payable in a lump sum, the unpaid vested
balances of any Specified Date Accounts, or (ii) if the Retirement/Termination
Account is payable in installments, the vested portion of any Specified Date
Accounts with respect to which payments have not yet commenced. The Death
Benefit shall be paid upon death (i.e., on or before the later of December 31 of
the calendar year in which the death occurs, or the 15th day of the third month
following the date of death). The Death Benefit shall be based on the vested
value of the Accounts as of the Valuation Date prior to payment.

 
 
(e)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this Plan.
If an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional compensation that is available to the Participant as
the result of cancellation of deferrals to the Plan, including amounts necessary
to pay any taxes or penalties that the Participant reasonably anticipates will
result from the payment. The amount of the emergency payment shall be subtracted
first from the vested portion of the Participant’s Retirement/Termination
Account until depleted and then from the vested Specified Date Accounts,
beginning with the Specified Date Account with the latest payment commencement
date. Emergency payments shall be paid in a single lump sum within the 90-day
period following the date the payment is approved by the Committee.

 

8



--------------------------------------------------------------------------------




6.2
Form of Payment.

 
 
(a)
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in substantially equal annual installments over a period of
two to ten years, as elected by the Participant.

 
 
(b)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established to have the Specified Date Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant.

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid vested balance of a Specified Date Account
with respect to which payments have not commenced shall be paid in accordance
with the form of payment applicable to the Termination, Disability or Death
Benefit, as applicable. If such benefit is payable in a single lump sum, the
unpaid vested balance of all Specified Date Accounts (including those in pay
status) will be paid in a lump sum.
 
 
(c)
Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in accordance with the Payment
Schedule applicable to the Termination Benefit.

 
 
(d)
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in accordance with the Payment
Schedule applicable to the Termination Benefit.

 
 
(e)
Small Account Balances. Notwithstanding any Participant election or other
provisions of the Plan, a Participant’s Accounts will be paid in a single lump
sum if, upon the commencement of his or her Termination, Death or Disability
Benefit, the combined value of his or her Accounts is not greater than $50,000.

 
 
(f)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the vested Account Balance
as of the Valuation Date and (b) equals the remaining number of installment
payments. For purposes of Article VII, installment payments will be treated as a
single form of payment.

 
6.3
Acceleration of or Delay in Payments; Domestic Relations Order. The Committee,
in its sole and absolute discretion, may elect to accelerate the time or form of
payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

  
ARTICLE VII
Modifications to Payment Schedules
 
7.1
Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

 
7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.

 

9



--------------------------------------------------------------------------------




7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, a Disability
Benefit or the occurrence of an Unforeseeable Emergency, the date payments are
to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

 
7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

 
7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.

ARTICLE VIII
Valuation of Account Balances; Investments
 
8.1
Valuation. Deferrals shall be credited to appropriate Accounts by the Committee
on or within two weeks after the date such Compensation would have been paid to
the Participant absent the Compensation Deferral Agreement. Company
Contributions shall be credited to the Retirement/Termination Account at the
times determined by the Committee. Valuation of Accounts shall be performed
under procedures approved by the Committee.

 
8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day from the date Deferrals are credited, based upon the Participant’s
investment allocation among a menu of investment options selected in advance by
the Committee, in accordance with the provisions of this Article VIII
(“investment allocation”).

 
8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.

 
8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day, or as otherwise determined by the
Committee.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, or as otherwise determined by the Committee, and shall be applied
prospectively.
 
8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.


10



--------------------------------------------------------------------------------




ARTICLE IX
Administration
 
9.1
Plan Administration. This Plan shall be administered by the Committee, which
shall have sole discretion to make, amend, interpret and enforce all appropriate
rules and regulations for the administration of this Plan and to utilize its
sole discretion to decide or resolve any and all questions, including but not
limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.

 
 
9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.
The Company shall, with respect to the Committee identified under this Section,
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee against claims as set forth in Section 9.4 and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.
 
9.3
Withholding. The Company shall have the right to withhold from any payment due
under the Plan (or with respect to any amounts credited to the Plan) any taxes
required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall be deducted from
Compensation that has not been deferred to the Plan.

 
9.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which are delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Committee and
the Appeals Committee (as defined in Section 12.2) and its or their agents,
against all Participant and third-party claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.

 
9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.

 
9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.


11



--------------------------------------------------------------------------------




ARTICLE X
Amendment and Termination
 
10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X.

 
10.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date) or materially reduce any
material rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant, except as otherwise required by law. The
Board of Directors of the Company may delegate to the Committee the authority to
amend the Plan without the consent of the Board of Directors for the purpose of
(i) conforming the Plan to the requirements of law, (ii) facilitating the
administration of the Plan, (iii) clarifying provisions based on the Committee’s
interpretation of the document and (iv) making such other amendments as the
Board of Directors may authorize.

 
10.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent permitted by and in accordance
with Treas. Reg. Section 1.409A-3(j)(4)(ix).

 
10.4
Code Section 409A. The Plan is intended to constitute a plan of deferred
compensation that meets the requirements for deferral of income taxation under
Code Section 409A and shall be limited, construed and interpreted in accordance
with such intent. The Committee, pursuant to its authority to interpret the
Plan, may sever from the Plan or any Compensation Deferral Agreement any
provision or exercise of a right that otherwise would result in a violation of
Code Section 409A.

 
ARTICLE XI
Informal Funding
 
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, or a trust described in this
Article XI. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Company. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.

 
11.2
Rabbi Trust. The Company may, in its sole discretion, establish a grantor trust,
commonly known as a rabbi trust, as a vehicle for accumulating assets to pay
benefits under the Plan. Payments under the Plan may be paid from the general
assets of the Company or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Company shall, upon such change in control, and on
each anniversary of the change in control, contribute in cash or liquid
securities such amounts as are necessary so that the value of assets after
making the contributions exceed the total value of all Account Balances by 125%.
ARTICLE XII
Claims
 
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee, which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

12



--------------------------------------------------------------------------------




 
(a)
In General. Notice of a denial of benefits (other than Disability benefits) will
be provided within 90 days of the Committee’s receipt of the Claimant’s claim
for benefits. If the Committee determines that it needs additional time to
review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period, and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.

  
 
(b)
Disability Benefits. Notice of denial of Disability benefits will be provided
within 45 days of the Committee’s receipt of the Claimant’s claim for Disability
benefits. If the Committee determines that it needs additional time to review
the Disability claim, the Committee will provide the Claimant with a notice of
the extension before the end of the initial 45-day period. The extension will
not be more than 30 days from the end of the initial 45-day period. If the
Committee determines that a decision cannot be made within the first extension
period due to matters beyond the control of the Committee, the time period for
making a determination may be further extended for an additional 30 days. If
such an additional extension is necessary, the Committee shall notify the
Claimant prior to the expiration of the initial 30-day extension. Any notice of
extension shall indicate the circumstances necessitating the extension of time,
the date by which the Committee expects to furnish a notice of decision, the
specific standards on which such entitlement to a benefit is based, the
unresolved issues that prevent a decision on the claim and any additional
information needed to resolve those issues. A Claimant will be provided a
minimum of 45 days to submit any necessary additional information to the
Committee. In the event that a 30-day extension is necessary due to a Claimant’s
failure to submit information necessary to decide a claim, the period for
furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.

 
 
(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review. In the case of a complete or
partial denial of a Disability benefit claim, the notice shall also provide
(i) a statement that the Committee will provide to the Claimant, upon request
and free of charge, a copy of any internal rule, guideline, protocol, or other
similar criterion that was relied upon in making the decision, and (ii) if the
adverse benefit determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, a statement that an explanation of the
scientific or clinical judgment for the determination, applying the terms of the
Plan to the Claimant’s medical circumstances, will be provided free of charge
upon request.

 
12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information (i) was
relied upon in making a benefits determination, (ii) was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to make the decision, (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit decisions
or (iv) in the case of Disability benefits, constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the Claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination. The Appeals
Committee may, in its sole discretion and if it deems appropriate or necessary,
decide to hold a hearing with respect to the claim appeal.
 
 

 

13



--------------------------------------------------------------------------------




 
(a)
In General. Appeal of a denied benefits claim (other than a Disability benefits
claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.

 
 
(b)
Disability Benefits. Appeal of a denied Disability benefits claim must be filed
in writing with the Appeals Committee no later than 180 days after receipt of
the written notification of such claim denial. The review shall be conducted by
the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall (i) not afford deference to the initial denial of the claim,
(ii) in deciding an appeal of any initial denial that is based in whole or in
part on a medical judgment, consult a medical professional who has appropriate
training and experience in the field of medicine relating to the Claimant’s
disability and who was neither consulted as part of the initial denial nor is
the subordinate of such individual and (iii) identify the medical or vocational
experts whose advice was obtained with respect to the initial benefit denial,
without regard to whether the advice was relied upon in making the decision. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.

 
 
 
(c)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA.
 
 
(d)
For the denial of a Disability benefit, the notice will also include a statement
that the Appeals Committee will provide, upon request and free of charge,
(i) any internal rule, guideline, protocol or other similar criterion relied
upon in making the decision, and (ii) if the denial is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances.

 
12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the claims procedure.
The Company shall, with respect to the Committee identified under this Section,
(i) pay all reasonable expenses and fees of the Appeals Committee,
(ii) indemnify the Appeals Committee against claims as set forth in Section 9.4
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.
 

14



--------------------------------------------------------------------------------




12.4
Legal Action. A Claimant may not bring any legal action relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.

 
12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

ARTICLE XIII
General Provisions
 
13.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 
13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company. The right and
power of the Company to dismiss or discharge an Employee is expressly reserved.
The Company makes no representations or warranties as to the tax consequences to
a Participant or a Participant’s beneficiaries resulting from a deferral of
income pursuant to the Plan.

 
13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company.

 
13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

NEUSTAR, INC.
ATTN: SENIOR VICE PRESIDENT, HUMAN RESOURCES
21575 RIDGETOP CIRCLE
STERLING, VA 20166
 
 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.
 
13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 
13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 
13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored to the extent permitted
under Code Section 409A.

 
13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 
13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Delaware shall govern the construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned has executed this Plan as of the 12th day of
September 2014, to be effective as of the Effective Date.
NEUSTAR, INC.
 
 
 
 
 
 
By:
 
Christine Brennan (Print Name)
 
 
Its:
 
Senior Vice President, Human Resources (Title)
 
 
 
 
/s/ Christine Brennan
 
(Signature)

 



15

